Order filed October 31, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00740-CV
                                  ____________

     ASHLEY MARTINS AND ALL OTHER OCCUPANTS, Appellants

                                        V.

FEDERAL NATIONAL MORTGAGE ASSOCIATION AKA FANNIE MAE,
                        Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1034183

                                    ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the County Civil Court at Law No. 1 informed this court that appellant has not
made arrangements for payment for the reporter’s record. On September 11, 2013,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within 30 days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution.



                                        PER CURIAM